DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claim 4 which was non-elected without traverse (as outlined in the 11/23/20 Response to Election/Restriction). Accordingly, Claim 4 is cancelled.

Response to Amendment

	Currently, the pending Claims are 1, 3, 5. The examined Claims are 1, 3, 5, with Claims 1 and 3 being amended herein, and Claim 5 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to incorporate the subject matter of now-cancelled Claim 2 (i.e. Claim 1 requires that the “first region” includes both the cellulose-based binder and the rubber-based binder in amounts which are in accordance with the instantly claimed ranges). In addition, newly presented Claim 5 is essentially identical to Claim 1 with the provision that the rubber-based binder is present in the “first region” in a tighter range as compared to the range outlined in Claim 1.
	Accordingly, Applicant presents arguments, in favor of said amendments, versus the prior of record (i.e. Takahashi, as modified by Kinugawa). 
Specifically, Applicant argues that Takahashi essentially teaches that to an extent possible, it is preferable to include a higher amount of rubber-based binder (i.e. SBR in context of Takahashi, as modified by Kinugawa) in the first mixture layer (42a) and a lower amount of said binder content in the second mixture layer (42b) (and in particular, it is preferable for the second mixture layer to include a small amount of binder or substantially no binder) (Pages 10-11 of Remarks). Therefore, Applicant argues that while Takahashi’s rubber-based binder content range overlaps with the range outlined in 

Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3, 5 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art references of record relevant to independent Claims 1 and 5 are Takahashi (JP 2011-192539) and Kinugawa et al. (US 2015/0263333).


	Takahashi teaches that in each negative mixture layer, the thicknesses of the first and second negative mixture layers are, for example, equivalent to one another (it is noted that Figures 1-2 also illustrates said equivalent thickness, and the Examples outlined in [0068] each exhibit said equivalent thickness) ([0041]). Accordingly, and due to said equivalent thicknesses of the first and second negative mixture layers, when each negative mixture layer is divided in half, at the center in the thickness direction, each first negative mixture layer functions as a “first region” proximate to the negative current collector, and each second negative mixture layer functions as a “second region” farther from the negative current collector than a respective first negative mixture layer.
	 Takahashi teaches that in each first negative mixture layer (i.e. in each “first region”) of each negative mixture layer, the carboxymethyl cellulose is present in an amount of 0.3 to 3.0 parts by weight (i.e. mass) per 100 parts by weight (i.e. mass) of active material present therein ([0038]). Similarly, Takahashi teaches that in each second negative mixture layer (i.e. in each “second region”) of each negative mixture layer, the carboxymethyl cellulose is present in an amount of 0.3 to 3.0 parts by weight 
Takahashi teaches that in each first negative mixture layer (i.e. in each “first region”) of each negative mixture layer, the binder is present in an amount of 1.0 to 2.0 parts by weight (i.e. mass) per 100 parts by weight (i.e. mass) of active material present therein ([0012], [0027]). Takahashi teaches that in each second negative mixture layer (i.e. in each “second region”) of each negative mixture layer, the binder is present in an amount of 0.2 to 0.5 parts by weight (i.e. mass) per 100 parts by weight (i.e. mass) of active material present therein ([0012], [0027]). Therefore, the total content of binder present in each negative mixture layer is within the range of 1.2 to 2.5 parts binder (i.e. [1.0 to 2.0 parts in the “first region”] + [0.2 to 0.5 parts in the “second region”] = 1.2 to 2.5 parts in the negative mixture layer). Accordingly (and based on the minimum/maximum binder content in each first negative mixture layer, the minimum/maximum binder content in each second negative mixture layer, and the consequent minimum/maximum total binder content in each overall negative mixture layer), the percent by weight (i.e. percent by mass) of binder present in each first negative mixture layer (i.e. in each “first region”) 

However, independent Claims 1 and 5 each require, among a plurality of other structural limitations, the presence of the claimed rubber-based and cellulose-based binders in the “first region” in amounts which satisfy the instantly claimed binder concentration ranges.

Takahashi essentially teaches that to an extent possible, it is preferable to include a higher amount of rubber-based binder (i.e. SBR in context of Takahashi, as modified by Kinugawa) in the first mixture layer (42a) and a lower amount of said binder content in the second mixture layer (42b) (and in particular, it is preferable for the second mixture layer to include a small amount of binder or substantially no binder). Therefore, while Takahashi’s rubber-based binder content range overlaps with the range outlined in Claim 1, said overlap occurs only in limited scenarios/circumstances where the rubber-based binder content is maximized in the second mixture layer and minimized in the first mixture layer (which is contrary to Takahashi’s teachings that said binder content should be minimized in the second mixture layer and maximized in the first mixture layer). Accordingly, one of ordinary skill in the art would not construct the battery of the prior art and deliberately select only the overlapped portion of rubber-based binder based on the teachings of Takahashi. Furthermore, a non-obvious criticality exists with respect to satisfying both of the specific binder concentration ranges outlined in Claims 1 and 5 within the claimed first region (See Applicant’s Tables 1 and 2), wherein Takahashi does neither discusses nor appreciates such a criticality with respect to binder component concentrations in the first mixture layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729    

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729